Case 1:20-cv-01437-LO-MSN Document 87 Filed 08/23/21 Page 1 of 3 PageID# 1754



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



    Volkswagen Group of America,Inc.,

                          Plaintiff,

                                                             Case No. l:20-cv-1437
    The Unincorporated Associations                          Hon. Liam O'Orady
    Identified in Schedule A,

                          Defendants.



                                            ORDER


       This matter arises from a dispute over trademark infringement and counterfeiting under the

Lanham Act, specifically Trademark Infringement and Counterfeiting (15 U.S.C. § 1114), False

Designation of Origin(15 U.S.C. § 1125(a)) and Trademark Dilution (15 U.S.C. § 1125(c)). See

generally Dkt. 1. Plaintiff Volkswagen Group of America Inc. alleges that "unincorporated

associations listed in Schedule A of the complaint" are selling counterfeit versions of PlaintifFs

proprietary "GDIS" software. See Dkt. 82. Plaintiff dismissed, removed, or settled with several

of the original defendants. See Dkts. 38, 64, 68, 69, 80. However, most Defendants failed to

answer or otherwise respond or appear in the Action. Plaintiffnow seeks defaultjudgement against

those defendants, which are listed in Plaintiff's updated "List of Defendants Subject to PlaintifFs

Motion for Default Judgment"("Defendants"). See Dkt. 82; see also Dkt. 74.

       The matter was referred to the Magistrate Judge for a Report and Recommendation

("R&R")under 28 U.S.C.§ 636(b). The Magistrate Judge issued his R&R on the defaultjudgment

on July 21,2021, and no party filed a timely objection within fourteen (14) days with the Clerk's

Office. See generally Dkt. 84.
Case 1:20-cv-01437-LO-MSN Document 87 Filed 08/23/21 Page 2 of 3 PageID# 1755
Case 1:20-cv-01437-LO-MSN Document 87 Filed 08/23/21 Page 3 of 3 PageID# 1756
